The conclusion of the majority that the circumstances of this case amounted to condonation by the wife of the cruelty of the husband that would otherwise have entitled her to a divorce, to my mind, is a complete non sequitur of the very reasons advanced in the majority opinion as sustaining that conclusion.
Although this Court's first divorce case plainly holds to the contrary (see Burk v. Burk, 21 W. Va. 445), the opinion correctly follows the clear weight of authority to the effect that occasional intercourse following a known ground of divorce does not per se, save in case of adultery, amount to condonation, but states that it is to be decided whether that conduct, coupled with the letter that the opinion quotes from the wife to the husband, constitutes condonation. The opinion decides that it does.
In this jurisdiction condonation shown by circumstantial evidence, as distinguished from express condonation, after separation, is the complete resumption of marital relationship, coupled with knowledge of the acts to be condoned. It is sometimes spoken of as embracing two elements: forgiveness and resumption of the marital relationship, both being essential. However, since knowing resumption of the marital relationship necessarily carries forgiveness, it would seem that it may be reduced *Page 519 
to one essential, forgiveness being a necessary part of resumption.
But what is resumption of the marital relationship? If sexual intercourse is not conclusive of this question, it would seem to follow that there is no set standard by which it may be determined, but that it depends upon the circumstances of the case under consideration. Married couples live under diverse circumstances. What amounts to the marital relationship to a couple who are normally together on Sundays only, might be considered well-nigh desertion with others. It would seem, therefore, that the marital relationship should be that which is the normal conduct of the couple concerned, or the life that they pursued immediately prior to the occurrence being considered. In other words, if the married couple "picks up where it left off" its habits of life, the individuals involved have resumed their marital relationship. Of course, we are discussing circumstantial evidence of condonation, and not a declared purpose to condone. It is the intention of the persons concerned as disclosed by their actual conduct.
Here the couple had been living in a rented house in a town several miles from Mullens, where the wife resided with her parents when the occurrence upon which the contended condonation rests took place. It was from Mullens that Mrs. Miles wrote the letter which the majority regards as the determinative factor showing condonation. Remembering that in this jurisdiction condonation requires forgiveness and resumption of marital relations, in my opinion, the letter in question clearly shows on its face that at that time it was Mrs. Miles' intention to resume marital relations only by going back home at a later date: not to do so at that time nor at any time before leaving her parents and going home. The letter says:
      "Seriously — I am coming home. I'm afraid it will have to wait til first of next week though. I am hoping that you still want us to come home. * * *
* * * *Page 520 
      "She doesn't want me to come back because she is afraid the same thing would happen again but I know it won't. * * *."
What could more clearly indicate that nothing short of "coming home" would be considered a resumption of marital relations? They never went home to the husband, but, on the contrary, this proceeding was instituted. True, after the letter they had intercourse, correctly stated by the majority to be insufficient to constitute a resumption, but those occurrences followed her declaration that she would do nothing that would prevent obtaining a divorce and his undenied assurance to her that since they were still married, it was their right and that it would not stand in the way of a complete divorce. He had been divorced three times: she was young and inexperienced. The influence of the husband over the wife in the matter of resuming cohabitation is recognized in the cases.Glass v. Glass, 175 Md. 693, 2 A.2d 443; Duncan v. Duncan,184 Ga. 602, 192 S.E. 215.
Believing that the letter, coupled with the assurance of the husband, not denied by him when on the stand, plainly shows that the couple had never resumed their marital relationship, and hence that his established cruelty was not condoned, I would affirm the decree.
The opinion of the majority seems to be based upon the belief that condonation as a defense in divorce cases has a tendency to reduce the number of divorces. That is not my view. If condonation is to become the likely result of unsuccessful efforts to become reconciled, it is certain that the person whose rights have been injured will be extremely apprehensive of the slightest gesture that might result in surrendering a legal right to relief. It will result in fewer, not more, reconciliations. If the courts, as here, are going to punish the person who initiates the effort to forgive and forget, when that effort is futile, there will be fewer, not more, efforts of that sort.
The statement in the majority opinion that the actual resumption of marital relations is not a prerequisite to condonation may be true when considered in connection *Page 521 
with express condonation. But when considered in connection with condonation shown by circumstantial evidence, as here, it is against a practical unanimity of the decided cases to the contrary. 17 Am. Jur. 254.
For the foregoing reasons I dissent.